DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 2/18/21 has been entered and considered.  Claims 13-15 are cancelled.  Newly admitted claims 21-23 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 discloses "wherein said magnetic field based auxiliary control generated by said resonator and/or inductor is used to align a spin of a particle in a desired orientation 
Claim 21 recites the limitation “single electron” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claims 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadwick (US 2018/0279429 A1) in view of Dupree,IV (US 2012/0212375 A1).
4.	Regarding claim 16, Sadwick discloses an apparatus for controlling a semiconductor quantum interaction gate, comprising: a voltage source operative (Figure 26, reference 602) to provide control signals for generating one or more electric fields within the quantum interaction gate to control a quantum state thereof, and a resonator and/or inductor (Figure 26, reference 606) operative to generate one or more magnetic fields within the quantum interaction gate to provide auxiliary control of the quantum state thereof.  
However, Sadwick does not disclose and wherein said magnetic field based auxiliary control generated by said resonator and/or inductor is used to align a spin of a particle in a desired orientation depending on a direction of said magnetic field.
Dupree,IV discloses wherein said magnetic field based auxiliary control generated by said resonator and/or inductor is used to align a spin of a particle in a desired orientation 
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Sadwick with the teachings of Dupree, IV for the purpose of providing the desired orientation of the spin particles in order to transform frequencies selectors and transporters from local to global invariance in quantum devices.    
5.	Regarding claim 17, Sadwick discloses wherein said voltage source comprises classic electronic field effect transistor (FET) circuitry (Figure 26, reference 602).
6.	Regarding claim 18, Sadwick discloses wherein said classic electronic FET circuit comprises at least one analog signal generator (Figure 19, reference 224) and at least one digital to analog converter (DAC) (Figure 26, reference 226; paragraphs 0127-0129).
7.	Regarding claim 19, Sadwick discloses wherein said one or more electric fields are operative to control an angle of the quantum state semiconductor quantum interaction gate in three or more dimensions (paragraph 0323).
8.	Regarding claim 20, Sadwick discloses wherein said one or more magnetic fields are operative to control an angle of the quantum state semiconductor quantum interaction gate in three or more dimensions (paragraph 0185).

10.	Regarding claim 22, Sadwick in view of Dupree,IV disclose further comprising a plurality of resonators and/or inductors operative to provide global magnetic control of a plurality of quantum structures using the same magnetic field (pg. 14, lines 54-62 and pg. 30, lines 5-16; Dupree,IV).
11.	Regarding claim 23, Sadwick in view of Dupree, IV disclose further comprising a plurality of resonators and/or inductors operative to provide local magnetic control of a plurality of quantum structures using a different magnetic field for each quantum structure (pg. 14, lines 54-62 and pg. 30, lines 5-16; Dupree,IV).
Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
12.	In response to applicant's argument that Sadwick does not disclose a voltage source operative to provide control signals for generating one or more electric fields within the quantum interaction gate to control a quantum state thereof; and a resonator and/or inductor operative to generate one or more 
13.	Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 18, 2021